— Judgment, Supreme Court, New York County, entered on November 13, 1980, and an interlocutory judgment of said court entered on March 7, 1980 brought up for review upon final judgment, unanimously affirmed. Respondent shall recover of appellants $75 costs and disbursements of the appeal frorp. the judgment. Appeal from four orders of said court entered on July 24, 1979, February 7, 1980, March 5, 1980, and October 10, 1980, dismissed, without costs and without disbursements, as having been subsumed by the appeal from the aforesaid judgment. No opinion. Concur — Murphy, P.J., Kupferman, Sullivan, Carro and Markewich, JJ.